In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00139-CR



     ANTONIOUS LAMAR DOTSON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 371st District Court
                Tarrant County, Texas
              Trial Court No. 1410483D




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           Antonious Lamar Dotson, Jr., pled guilty to assault of a public servant1 pursuant to a plea

agreement. In accord with the sentencing recommendations included in the plea agreement, the

trial court placed Dotson on two years’ deferred adjudication community supervision.

Subsequently, in May 2016, the State moved to proceed to adjudication. Dotson pled true to many

of the violations alleged by the State. The State abandoned all allegations to which Dotson pled

not true and rested its case on Dotson’s pleas of true. Following the presentation of punishment

evidence, the trial court sentenced Dotson to four years’ incarceration. Dotson appeals.2

           Dotson’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.                      See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.




1
    TEX. PENAL CODE ANN. § 22.01(b)(1) (West Supp. 2016).
2
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any
relevant issue. See TEX. R. APP. P. 41.3.

                                                       2
         Counsel forwarded copies of his brief and motion to withdraw to Dotson and informed him

of his rights to review the appellate record and to file a pro se response to counsel’s brief, should

he so desire. Additionally, counsel provided Dotson with a complete copy of the appellate record

in this matter. We received neither a pro se response from Dotson nor a motion requesting an

extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.3




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            November 29, 2016
Date Decided:              January 25, 2017

Do Not Publish



3
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of Appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should Appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3